Case 4:20-cv-03953 Document

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

1 Filed on 11/13/20 in TXSD Page 1 of 10

 

UNITED STATES DISTRICT COURT

 

 

for the
District of
Division
) Case No. ee
) (to be filled in by the Clerk’s Office)
ERIC ROBINS )
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. .
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) [] Yes [] No
please write "see attached" in the space and attach an additional )
page with the full list of names.) )
-V- )
)
)
FRAZER Ltd )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

with the full list of names.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

ERIC ROBINS
4700 WENDA STREET Apt.1212
‘HOUSTON / HARRIS

 

 

 

TEXAS / 77033

 

 

832-452-1197
E.CASTON@YAHOO.COM

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page 1 of 6

 
Case 4:20-cv-03953 Document 1 Filed on 11/13/20 in TXSD Page 2 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1
Name
Job or Title (if known)
Street Address

 

City and County
State and Zip Code
Telephone Number

 

 

 

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)

 

Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

Defendant No. 3

Name

Job or Title (if known)

 

Street Address
City and County

 

State and Zip Code
Telephone Number

 

 

 

E-mail Address (if known)

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

E-mail Address (if known)

Page 2 of 6

 

esata nina tee yimaeN en
Case 4:20-cv-03953 Document 1 Filed on 11/13/20 in TXSD Page 3 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

Name FRAZER Ltd

Street Address 7227 rampart street - 7

City and County ‘houston / harris

State and Zip Code ‘texas / 77081 7
Telephone Number 713-772-55 Wo / /

Il. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

Xl Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VIT, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

C] Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

[] Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

 

 

 

 

xX Other federal law (specify the federal law):
sexual harassment
[ ] Relevant state law (specify, if known):
[| Relevant city or county law (specify, if known): i

Page 3 of 6

 
Case 4:20-cv-03953 Document 1 Filed on 11/13/20 in TXSD Page 4 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Til. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

OMOOORO

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
Jederal employment discrimination statutes.)

 

 

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
APRIL 23,2019
C. I believe that defendant(s) (check one):
x is/are still committing these acts against me.
[] is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check ail that apply and explain):
race
color OO
gender/sex
religion —_ oe —_

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

OOOOUOkN

disability or perceived disability (specify disability)

 

 

E, The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6

 
Case 4:20-cv-03953 Document 1 Filed on 11/13/20 in TXSD Page 5 of 10

Pro Se 7 (Rev. 12/16} Complaint for Employment Discrimination

 

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

MAY 14,2019

B. The Equal Employment Opportunity Commission (check one):
Xx has not issued a Notice of Right to Sue letter.
L] issued a Notice of Right to Sue letter, which I received on (date) 7/21/2020

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

 

Cc, Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

Xx 60 days or more have elapsed.
[} less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6

 

 
Case 4:20-cv-03953 Document 1 Filed on 11/13/20 in TXSD Page 6 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

1 ASKED THE COURT TO GRANT ME MY LOSS OF WAGES FROM THE DATE OF TERMINATION TO
PRESENT. ALSO BE GRANTED MY P.T.O. PAY . 1 ASK THAT MY EMPLOYMENT BE REINSTATED. I
ASK THE COURT TO GRANT ME PUNITIVE DAMAGES IN THE AMOUNT OF $200,000.00 .FOR
STRESS AND FRAUDULENT ALLEGATION. MY WRONGFUL TERMINATION DAMAGED MY
CREDIBILITY. BY THE FICTITIOUS CLAIMS USED AGAINST ME, IT LEFT ME WITHOUT A VALID
AND CURRENT WORK REFERENCE TO PURSUE OTHER EMPLOYERS.

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 10/11/2020

Signature of Plaintiff
Printed Name of Plaintiff ERIC ROBINS

 

 

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code

 

Telephone Number
E-mail Address

 

Page 6 of 6

 
Case 4:20-cv-03953 Document 1 Filed on 11/13/20 in TXSD Page 7 of 10
EEOC Form 161 (14/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Eric Robins From: Houston District Office
4015 Rain Willow Ct., 969 Mickey Leland Building

Houston, TX 77053 1919 Smith Street, 7th Floor
Houston, TX 77002

 

[] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Shirley Almaguer,
460-2019-03964 investigator (346) 327-7693

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

OO QOUOOd

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Titie Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

 

 

On behalf of the Commission
of -
/ Yau YA Glen sa July 21, 2020
Enclosures(s) for Rayford O. Irvin’ (Date Mailed)
District Director
Darren Ward TWC-Civil Rights Division
President Lowell Keig, Executive Director
FRAZER, LTD 101 East 15 Street, Room T
7227 Rampart St. Austin, TX 78778

Houston, TX 77081

 

 

 
Case 4:20-cv-03953 Document 1 Filed on 11/13/20 in TXSD Page 8 of 10
EEOC Fon 5 {11/09}

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To. © Agency(ies} Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
Statement and other information before compieting this form.
[X] eE0c 460-2019-03964
Texas Workforce Commission Civil Rights Division and EEOC
‘State or local Agency, © =

Name {indicate Mr., Ms., Mrs.) Home Phone (inci. Area Code) Date of Birth
Mr. Eric Robins (832) 452-1197

Street Address Cky, State and 2iP Code

12120 Sunset Meadow Ln, 969, Houston, TX 77035

Named Is the Employer, Labor Organization, Employment Agency. Apprenticeship Committee, or State or Local Government Agency That | Beltleve
Discriminated Against Me or Others. (if more than two, list under PARTICULARS below.)

 

 

 

 

 

Name No. Eraployees, Members § Phone No. (include Arga Code}
FRAZER LTD Unknown (713) 772-5511
Steet Address City, State and ZIP Code

7227 Rampart St, Houston, TX 77081

 

 

 

 

 

Name No Employees. Members Phone No. {include Arma Code)
Street Address Clty, State and ZIP Code
DISCRIMINATION BASED ON (Check appropriate boxies).} DATE(S) DISCRIMINATION TOOK BLACE
Earliest
[X] eace [x] COLOR | sex [| Reucion | NATIONAL ORIGIN 04-23-2019 04-23-2019
. retauaTion [__] AGE C osasty |_| GENETIC FORMATION
[] OTHER (Speciiy) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper is needed, altach extra sheel(s)):

| began my employment with Respondent on July 7, 2014 and | held the Press Brake Operator
position in the Fabrication department earning an hourly wage of $19.25. {| was a loyal and
dependable employee. On or about February 2019, | complained verbally and in writing to Nichol
Martinez, Human Resources that | was subjected to offensive, unwelcome and inappropriate sexual
comments made by Jeremy Hasbell, Supervisor and no action was taken. On April 23, 2019, | was
unlawfully terminated.

| was told | was terminated for miss use of the Company's internet — You Tube. | feel Respondent’s
reason to let me go is pretext for discrimination.

| believe | was discriminated against because of my race, Black, my color and terminated in
retaliation for opposing unlawful employment practices in the workplace in violation under Title Vil of
the Civil Rights Act of 1964, as amended.

 

 

| want this charge Sled with both the EEOC and the State or local Agency, Wf any. | NOTARY ~ When necessary for State and Local Agency Requirements
will advise the agencies if 1 change my address or phone number and | will
cooperate fully with them in the processing of my cherge in accordance with their

procedures. {swear or afficm that | have read the above charge and that iis true to

i declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
ZB SIGNATURE OF COMPLAINANT

May 14, 2019 EL.

Oate Charging Party Signature

 

 

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

 

 

 

 

 

 

 

 
Case 4:20-cv-03953 Document 1 Filed on 11/13/20 in TXSD Page 9 of 10

Appendix 8

UNITED STATES DISTRICT COURTS
SOUTHERN DISTRICT OF TEXAS

 

 

 

 

DIVISION
Eric Robins
Versus CIVIL ACTION NO.
Frazer L.T.D.
7227 Rampart Street
Houston, TX 77081

 

ORIGINAL COMPLAINT

On or about 2-16-2019, supervisor Jeremy Haswell made an unwanted and
disturbing sexual statement to the plaintiff, Eric Robins. This action was
witnessed by three other employees.

On or about 2-18-2019, A sexual harassment was reported to Frazer’s
Human Resources, a Ms. Nicole Martinez. A signed statement was take and one
of the three witnesses were interviewed.

Through the upcoming days, | was not allowed to work anymore overtime,
and was under constant watch from the other managers and supervisors.

63 days later | was fired for the reason being:

1. Stealing company time.
2. Unauthorize use of computer while operating machinery.

These reasons are fictitious and was used in an unlawful intent to terminate my
employment.

| intend to prove and show that my rights were violated by Frazer L.T.D. for
actions there of:

 

 
>

Case 4:20-cv-03953 Document 1 Filed on 11/13/20 in TXSD Page 10 of 10

Retaliation for filing a Harassment

| was discriminated against, whereas the perpetrator had no disciplinary
action. Also, other sexual violations taken place on site, though only
minorities were fired.

False documents were furnished to EEOC.

That according to Frazer’s Rule book, | was in no violation of any rules.

. That | was targeted and victimized by an organized plan to create a

fictitious unknown character or “Tipster” whom initiated the plot to
terminate my employment.

On May 20, 2019 the Texas Workforce Commission investigation found that
Frazer fired plaintiff for a reason that was not misconduct connected with
the work, (Section 207.044 of the Texas Compensation Act).

| ask that the court provide me time and opportunity to prove and show
facts that | was wrongfully terminated based on sexual harassment,
discrimination, and retaliation.

 

 
